THE COURT.
Whereas this proceeding was instituted by the filing of a petition to review the proceedings and recommendation of The State Bar, record of which was filed herein April 21, 1938, under Bar Mise. 1541, and since the filing of said petition and the order granting a review, the petitioner has been ordered disbarred by order of this court dated November 9, 1938, under Bar Mise. No. 1527, and by reason of such order of disbarment, the above-entitled proceeding has become moot, it is hereby ordered that the same be and it is dismissed.